Title: To Alexander Hamilton from George Washington, 13 October 1799
From: Washington, George
To: Hamilton, Alexander


Private
Dear Sir,
Mount Vernon 13th Octr. 1799

Incon⟨venient as it was to⟩ my finances, I have been ⟨induced⟩ to erect convenient to the ⟨Capital, in the⟩ Federal City, two houses which have ⟨the⟩ exterior of one, but by an ⟨arrangement of commu⟩nication may, according to the ⟨desire⟩ of the occupant, or occupants—may have all the conveniencies of one, or be entirely seperate & distinct.
For these buildings a person of the name of John Avery, ⟨wishes a boarding⟩ house in the building erected for the Governor of New York ⟨– – –⟩ for the occupancy of them ⟨for that⟩ purpose. In person & cha⟨racter he is⟩ a stranger to me; wherefore ⟨I take the liber⟩ty to enquire of you confiden⟨tially who⟩ the latter is, and whether you believe rent of about $1200 would be ⟨sure on his part. ⟩ This information (especially ⟨since he seems⟩ to be too full of himself) wd. very much ⟨oblige⟩
My dear Sir Yrs. always
Go: Washington
Genl Hamilton
